     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 1 of 16



 John Morrison                              Morris Dees*
 Robert Farris-Olsen                        J. Richard Cohen*
 MORRISON, SHERWOOD,                        David C. Dinielli*
 WILSON, & DEOLA, PLLP                      Jim Knoepp*
 401 N. Last Chance Gulch St.               SOUTHERN POVERTY LAW CENTER
 Helena, MT 59601                           400 Washington Avenue
 ph. (406) 442-3261                         Montgomery, AL 36104
 fax (406) 443-7294                         ph. (334) 956-8200
 john@mswdlaw.com                           fax (334) 956-8481
 rfolsen@mswdlaw.com                        morris.dees@splcenter.org
 Attorneys for Plaintiff Tanya Gersh        richard.cohen@splcenter.org
                                            david.dinielli@splcenter.org
                                            jim.knoepp@splcenter.org
                                            Attorneys for Plaintiff Tanya Gersh
                                            *Admitted Pro Hac Vice

                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

 TANYA GERSH,
                                            Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                                  PLAINTIFF’S REPLY IN SUPPORT
                                            OF HER MOTION TO COMPEL
 ANDREW ANGLIN, publisher of                ANSWERS TO
 the Daily Stormer,                         INTERROGATORIES AND FOR
                                            SANCTIONS
       Defendant.

                                  INTRODUCTION
      This motion concerns Defendant’s insufficient responses to Plaintiff’s first

set of interrogatories. As set out more fully in Plaintiff’s brief in support of her

motion to compel, Dkt. No. 113, (“Initial Brief”), after Defendant provided only

repetitious boilerplate objections to Plaintiff’s First Set of Interrogatories, the

                                                                                       1
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 2 of 16



Court entered an Order requiring him to provide complete responses no later than

August 10, 2018. Defendant provided supplemental objections and responses on

August 11, 2018, in which he supplemented and reiterated his boilerplate

objections and provided incomplete and evasive supplemental responses.

      In his opposition to Plaintiff’s motion to compel, Dkt. No. 117, (“Response

Brief”), Defendant does not deny that his objections are boilerplate but argues that

the Court must nonetheless consider each; seeks to excuse his failure to timely

respond; and claims his responses are complete while maintaining that they are

subject to all objections raised. Defendant’s arguments are without merit, and the

Court should once again order complete responses, award costs and fees for this

motion, and issue sanctions.

                        ARGUMENT AND AUTHORITY

      A. No Good Cause Exists To Excuse Defendant’s Untimely Objections
         to Interrogatories Nos. 6, 7, and 9.
      Defendant sent his Supplemental Answers and Objections on August 11,

2018, a day after the Court-ordered deadline and 64 days after he received the

Interrogatories. He reiterated the litany of boilerplate objections and added an

additional objection to Interrogatories Nos. 6, 7, and 9. See Sec. B, infra.

      The failure to respond within the Court ordered deadline “constitutes a

waiver of any objection.” Mont. L.R. 26.3(a)(4). And see, e.g., Richmark Corp. v.

Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (“It is well

established that a failure to object to discovery requests within the time frame
                                                                                       2
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 3 of 16



required constitutes a waiver of any objection.”); Usrey v. Deyott, No. CV 12-

00092-H-DLC, 2013 WL 2561591, at *1 (D. Mont. June 11, 2013) (noting

Defendants’ failure to timely respond, including missing a court ordered deadline

by one day; “By failing to timely respond to Mr. Usrey’s discovery requests,

Defendants waived their right to object to those requests.”).

      Defendant’s alleged “overseas residence” hardly excuses his inability to

provide responses. Defendant has claimed international residency and travel since

April 2017, when this case was filed. He and his attorneys have had adequate time

to determine a means for him to respond to the requirements of this litigation and

within the confines of court deadlines.

      Defendant’s additional excuse that his attorney did not have adequate

staffing is equally unavailing. Such an inconvenience is insufficient, especially

given the deliberate delay Defendant’s gamesmanship has created. See, e.g., Thai

v. AMCO Ins. Co., No. 816CV01214DOCKESX, 2017 WL 8180584, at *4 (C.D.

Cal. July 12, 2017) (“personal issues and financial pressures affecting [] practice”

are insufficient excuse for untimely discovery response); Edwards v. City of

Detroit Police Dep't, No. CIV. 06-14390, 2007 WL 1585631, at *2 (E.D. Mich.

June 1, 2007) (involvement in “several high profile, fact intensive, litigation

matters” insufficient to excuse untimely discovery response).




                                                                                       3
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 4 of 16



      B. Defendant’s Supplemental Objections Are Insufficient.

      Defendant supplemented his boilerplate objections with the following

objection to Interrogatories Nos. 6, 7, and 9:

          Defendant will provide this information subject to an appropriate
          protective order that excludes any person affiliated with the
          Southern Poverty Law Center from obtaining such information due
          to the dangerous propensities of its members.

      To the extent the Court excuses Defendant’s failure to provide timely

responses, his newly asserted objection is baseless and should be rejected.

Defendant has failed to make a showing that a protective order prohibiting

Plaintiff’s lawyers from reviewing information produced in discovery is warranted

or appropriate.

      Defendant argues that because Plaintiff is represented by a non-profit legal

advocacy organization that employs non-lawyers, he may withhold discovery to

ensure that Plaintiff’s attorneys do not permit “misuse” of the information by those

non-lawyers. The argument is without basis, and Defendant cites no authority to

support it. Defendant’s argument would mean that attorneys employed by such

organizations as the American Civil Liberties Union, the Christian Legal Society,

the National Women’s Law Center, the Republican National Lawyers Association,

the Innocence Project, and the Southern Environmental Law Center – to name but

a few of the hundreds of similarly situated legal advocacy organizations – could be

barred from reviewing discovery. Defendant’s argument is unprecedented,


                                                                                     4
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 5 of 16



unworkable and doctrinally unsound. The SPLC, like similar legal advocacy

organizations, is a law firm as that phrase is defined under the Montana rules.1 To

the extent the court grants a protective order, the rules governing attorneys apply to

Plaintiff’s lawyers.

      C. Defendant’s Supplemental Responses Are Incomplete and Evasive.
      An order compelling complete responses and imposing sanctions is

warranted because Defendant continues to provide incomplete and evasive

answers, which “must be treated as a failure to disclose, answer or respond.” Fed.

R. Civ. P. 37(4). Plaintiff identified several clear indications that Defendant’s

Supplemental Responses are incomplete and evasive in her Initial Brief. See Dkt.

No. 113, at 24-27. Additional indicia of evasiveness and Defendant’s failure to

comply with discovery rules include, without limitation, Defendant’s response to

Interrogatory No. 10, which sought “all bank and/or crypto-currency accounts ….

used by you or for which you had access at any time between 2013 and the

present.” In his Response Brief, Defendant noted that: 1) he supplemented his

response “by identifying a cryptocurrency wallet belonging to him”; 2) “counsel

for Mr. Anglin informed counsel for Ms. Gersh that Mr. Anglin is not known to



1 See Mont. Prof. Conduct R. 1.0(e) (setting out that “‘law firm’ or ‘firm’ denotes a
lawyer or lawyers in a law partnership, professional corporation, sole
proprietorship or other association authorized to practice law; or lawyers employed
in … the legal department of a corporation or other organization”) (emphasis
added).

                                                                                      5
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 6 of 16



have any traditional bank accounts,” an assertion averred to by Defendant’s

counsel; and 3) “Mr. Anglin has attested to its accuracy.” See Dkt. No. 117, at 14.

However, deposition testimony by Defendant’s father in Obeidallah v. Anglin, No.

2:17-cv-720, (S.D. Ohio Oct 31, 2018), attached hereto as Exhibit A, reflects that

Defendant’s assertions to this Court and to Plaintiff in his supplemental response,

are demonstrably false:

             Q. And I believe you testified earlier that you would pick up this mail.

             And my follow-up question was: What would you do with it after you

             picked it up?

             A. If there were -- I would deposit it into his bank account.

             Q. Okay. And what bank is that?

             A. [Redacted]

             Q. And what is the name of the account holder?

             A. Andrew Anglin.

             Q. And do you have the account number?

             A. I have it somewhere. I don't know it. I’m sure I could retrieve it.

Ex. A, at 24-25; see also id., at 25 (“The deposits you would make are in an

account held in Mr. Andrew Anglin’s name, is that correct? A. That’s correct.”).

      D. The Court Should Overrule All of Defendant’s Boilerplate
         Objections to Interrogatories Nos. 1-11.
      As set out in Plaintiff’s Initial Brief, Defendant’s objections to

Interrogatories Nos. 1-11 are almost exclusively non-specific and categorically
                                                                                      6
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 7 of 16



boilerplate and should be overruled. Defendant’s responses to these interrogatories

include one or more of the following: 1) “Defendant objects to this interrogatory as

irrelevant and disproportionate to the needs of the case, as it makes no attempt to

narrow itself to information related to any claim or defense of any party.”

(“Boilerplate Objection 1”); 2) “Defendant objects to this interrogatory as

overbroad and unduly burdensome, as it is not limited in scope to any claim or

defense, or even the general subject matter of this litigation.” (“Boilerplate

Objection 2”); 3) “Defendant objects to this interrogatory as vague, overbroad and

unduly burdensome.” (“Boilerplate Objection 3”); and 4) “Defendant objects to

this interrogatory as unintelligible.” (“Boilerplate Objection 4”). Specifically,

Defendant responded as follows:

      Interrogatories 1, 2. Boilerplate Objections 1 and 2.
      Interrogatory 3. Boilerplate Objection 1 and “Defendant objects to this
      interrogatory as overbroad and unduly burdensome, as the portion of the
      Interrogatory requesting a narrative of ‘any interactions’ with third parties is
      not limited by time or scope.”2
      Interrogatory 4. Boilerplate Objection 1 and “Defendant objects to this
      interrogatory as overbroad and unduly burdensome.”
      Interrogatories 5, 9. Boilerplate Objections 1, 2, and 4.
      Interrogatories 6, 7, 8. Boilerplate Objections 1 and 3.
      Interrogatory 10: Boilerplate Objections 1, 3 and “Defendant objects to pre-
      judgement asset discovery as irrelevant.”



2Although Defendant’s response to Interrogatory No. 3 provides specificity
missing in the other responses, it is baseless.
                                                                                      7
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 8 of 16



      Interrogatory 11: Boilerplate Objections 1, 3 and “Defendant objects to this
      Interrogatory because it seeks to infringe on the First Amendment right to
      anonymous speech of third parties.”
      Contrary to Defendant’s arguments, such boilerplate objections are more

than disfavored, they are contrary to the federal and local rules. Indeed, the

authority Defendant cites as supportive of his position that boilerplate objections

are merely “disfavored,” Resp. Br., at 3, supports the opposite conclusion:

“[Defendant’s boilerplate] objections fail to comply with Rule 34 and can be

overruled on those grounds alone,” Nei v. Travelers Home & Marine Ins. Co., 326

F.R.D. 652, 657 (D. Mont. 2018), noting that “[t]he Local Rules also require

specific reasons for discovery objections.” Id. at 656 (citing Local Rule 26.3(a)(2)-

(3) (requiring an objection “be followed by a statement of reasons”)).

      Case law is replete with authority recognizing that the non-specific

boilerplate objections outlined above are treated as evasive and waive any

legitimate objection the responding party may have had. A. Farber & Partners,

Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006) (“[G]eneral or boilerplate

objections such as ‘overly burdensome and harassing’ are improper—especially

when a party fails to submit any evidentiary declarations supporting such

objections.”); Nerium Skincare, Inc. v. Olson, No. 3:16-cv-1217-B, 2017 WL

277634 at *1 (N.D. Tex. Jan. 20, 2017) (“General or boilerplate objections are

invalid....”); Buskirk v. Wiles, No. 3:15-03503, 2016 WL 7118288 at *2 (S.D. W.

Va. Dec. 6, 2016) (“boilerplate objections regurgitating words and phrases from

                                                                                      8
     Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 9 of 16



Rule 26 are completely unacceptable”); Asphalt Paving Sys., Inc. v. General

Combustion Corp., No. 6:15-cv-49-Orl-41TBS, 2016 WL 3167712 at *2 (M.D.

Fla. June 7, 2016) (“The Court does not consider frivolous, conclusory, general, or

boilerplate objections.”).

      The recent amendments to Rule 33 make this particularly clear. See Fed. R.

Civ. P. 26 advisory committee’s note to 2015 amendment (relocation of the

proportionality requirement in 2015 amendment is not “intended to permit the

opposing party to refuse discovery simply by making a boilerplate objection that it

is not proportional”); see also Ramos v. Town of East Hartford, No. 3:16-cv-166

(VLB), 2016 WL 7340282 at *2 (D. Conn. Dec. 19, 2016) (“The Court notes that

the 2015 revision of the Federal Rules precludes the use of the type of boilerplate

objections on which Defendants rely.”).

      E. Interrogatories Nos. 1, 2, 6, and 9 Seek Relevant Information and
         Defendant’s Objections to the Contrary Are Insufficient.
      In his Response Brief, Defendant argues only that Interrogatories Nos 1, 2,

6, and 9 are irrelevant.3 To the extent the Court considers the substance of these

objections, it should overrule them.

      Although the federal rules have been amended to limit requests based on

proportionality, the contours of relevancy did not change. Relevancy is to be



3 Defendant shoehorns his other objections into relevancy. See, e.g., Resp. Brf. at 6
(“Due to this lack of relevance, the interrogatory is not proportionate and is unduly
burdensome”).
                                                                                      9
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 10 of 16



“construed broadly to encompass any matter that bears on, or that reasonably could

lead to other matter that could bear on” any party’s claim or defense. IN RE:

EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., No.

17-MD-2785-DDC-TJJ, 2018 WL 6061669, at *2 (D. Kan. Nov. 19, 2018)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)); see also,

e.g., McColl v. Am. Naturopathic Council, No. CV 17-40-H-SEH-TJC, 2018 WL

5267818, at *1 (D. Mont. Oct. 23, 2018)) (“The relevance standard is commonly

recognized as one that is necessarily broad in scope . . . .”).

      As set out in Plaintiff’s Initial Brief, each of her interrogatories meets this

broad standard of relevancy.

            i.   Interrogatory No. 1 Seeks Relevant Information

      Interrogatory No. 1 seeks information concerning Defendant’s usernames. A

username is a name that identifies someone on a computer system; a computer may

be setup with multiple accounts, with different usernames for each account. Not

only is it possible to have several usernames and post comments under each,

Defendant has advocated, and explained, how to set up such fake accounts.4




4See e.g., Andrew Anglin, “How to be a [Racial Epithet] on Twitter”, The Daily
Stormer (December 9, 2016) available at <https://dailystormer.name/how-to-be-a-
nigger-on-twitter/> (describing how to create chaos by creating multiple fake
accounts and describing how to do so: “Hopefully, you already have multiple fake
black person accounts on twitter. If you do not, go ahead an [sic] make several.”).
                                                                                        10
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 11 of 16



      The information sought is relevant to, at a minimum, determine whether

Defendant made comments on the Daily Stormer website or elsewhere that added

further fuel to the fire his articles lit; whether his comments on forums contributed

to the harassment complained of; and whether he knew that his articles would, or

did, cause harm.

           ii.   Interrogatory No. 2 Seeks Relevant Information

      Interrogatory No. 2 seeks information about Defendant’s social media

accounts. This information is relevant to determine, without limitation: whether

Defendant sent any of the harassing messages Plaintiff received; whether his

activity on other websites contributed to the harassment complained of; whether he

called for a “troll storm” knowing the harm that would ensue; and whether he

planned for, boasted about, or knew of the harm and harassment his articles

caused.

          iii.   Interrogatory No. 6 Seeks Relevant Information

      Interrogatory No. 6 seeks information about Defendant’s email accounts.

This information is relevant to determine whether Defendant sent any of the

harassing email messages Plaintiff received and whether Defendant communicated

with any of the trolls who harassed and threatened Plaintiff. As set out in the

Complaint, Plaintiff received a threatening email message signed with Defendant’s

initials. Defendant’s email information is relevant to determine whether Defendant,

in fact, sent this, or other similar, messages; whether Defendant was in

                                                                                   11
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 12 of 16



communication with any of the harassers; whether he communicated with other

potential witnesses in the case (including Sherry Spencer, or her son, Richard

Spencer); or sent any email messages to help fabricate the false information

underlying his articles.

           iv.   Interrogatory No. 9 Seeks Relevant Information

       Interrogatory No. 9 seeks information about Defendant’s phone numbers.

This information is relevant, at a minimum, to determine whether Defendant made

any of the harassing telephone calls Plaintiffs received; whether he spoke directly

with any of the people who made harassing phone calls; whether he communicated

with other potential witnesses in the case (including Sherry Spencer, or her son,

Richard Spencer); and whether the Court has subject matter jurisdiction, a defense

raised by Defendant, not abandoned, and one capable of consideration sua sponte

at any stage of this litigation.

       F. Defendant’s Objections, Responses and Arguments to Interrogatory
          No. 11 Are Unavailing.

       Interrogatory No. 11 seeks information concerning enforcement of

Defendant’s website’s policy that purportedly bans users who suggest violence.

Defendant claims to lack personal knowledge and that the information is equally

available to Plaintiff claims, that the information sought is irrelevant, and that

providing the requested documentation would violate the First Amendment rights

of anonymous speech. Defendant’s responses are plainly insufficient and his

objections should be overruled.
                                                                                     12
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 13 of 16



        The information sought is relevant to overcome, at a minimum, Defendant’s

defense that his speech is protected based on this policy. For example, to the extent

this policy was not enforced despite known violations, Defendant’s defense based

on this policy would lack merit. To the extent the information shows the opposite,

it is relevant to Plaintiff’s claims that Defendant knew his actions would cause

harm.

        Defendant also transforms his original objection, which claimed a right to

anonymous speech, into an objection based on the right to associate. Resp. Br., at

15. This objection is waived as untimely. To the extent First Amendment rights

are, in fact, implicated, Defendant could have provided redacted information. His

response claiming a lack of personal knowledge and that the information is equally

available to Plaintiff are disingenuous and insufficient. Defendant has a legal right

to the information, which is not publicly available.

        G. Defendant’s Supplemental Responses Require Compelled Answers
           Because Responses “Subject to” Boilerplate Objections are Evasive.
        In his Response Brief, Defendant fails to support his objections to

Interrogatories Nos. 3, 4, 5 and 8. Instead, he points to his supplemental responses,

which, as noted above, are demonstrably incomplete and evasive, see Sec. D,

supra, and all of which are purportedly “subject to” his boilerplate objections.

Defendant’s attempt to have it both ways – to answer while objecting – is also




                                                                                     13
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 14 of 16



evasive gamesmanship.5 Plaintiff is left guessing whether she has received a

complete response or not. See, e.g., Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 248 (M.D.N.C. 2010) (“by reiterating that they produced documents

‘subject to’ certain objections, Plaintiffs’ foregoing response confuses more than it

clarifies”). As the court explained in Athridge v. Aetna Cas. & Sur. Co., 184 F.R.D.

181, 190 (D.D.C. 1998):

      This type of answer hides the ball. It leaves the plaintiff wondering
      what documents are being produced and what documents are being
      withheld. Furthermore, it permits the defendant to be the sole arbiter
      of that decision. Such an objection is really no objection at all as it
      does not address why potentially responsive documents are being
      withheld. … Asserting a relevance objection, then proceeding to agree
      to produce “relevant, non-privileged” documents “[s]ubject to and
      without waiving” that objection, serves only to obscure potentially
      discoverable information and provides no mechanism for either
      plaintiffs or the Court to review defendant's decisions.
      In other words, responding to discovery requests while reserving objections

constitutes an “evasive or incomplete” response in that neither Plaintiff nor the

Court can tell what information is being provided and what information is being

withheld. See Reinsdorf v. Skechers U.S.A., Inc., No. CV 10-7181 DDP (SSX),

2013 WL 12116416, at *10 (C.D. Cal. Sept. 9, 2013) (“The use of such phrases as



5
  Defendant’s attempt to excuse his actions by claiming that Plaintiff engaged in
similar actions is inaccurate and a gross mischaracterization. Plaintiff’s provided
sufficient and comprehensive responses to Defendant’s First Set of Interrogatories
that number 50 pages. Moreover, unlike Defendant, Plaintiff listed her specific
objections, and provided information about how she was limiting her response
based on each objection.
                                                                                    14
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 15 of 16



‘subject to’ and ‘to the extent that,’ [along with] blanket assertions of broad

grounds for objecting, without specific reference to the facts or language providing

the basis for an objection, is improper. Such objections do not inform the

requesting party or the Court whether the responding party intends to withhold

relevant documents and improperly provide the responding party alone the right to

decide whether certain information fits its undisclosed definition of relevance,

vagueness, or burdensomeness.”).

                                  CONCLUSION

      For the foregoing reasons, the Court should overrule Defendant’s objections,

order him to provide complete answers to each interrogatory or assurances no

further information exists, and to pay attorneys’ fees associated with bringing this

action.

      Dated this 28th day of November, 2018.

                                 Morrison Sherwood Wilson Deola, PLLP
                                 Southern Poverty Law Center

                                 By:   /s/ John M. Morrison
                                       John M. Morrison
                                       Morris Dees*
                                       J. Richard Cohen*
                                       David C. Dinielli*
                                       Jim Knoepp*
                                       Attorneys for Plaintiff




                                                                                   15
    Case 9:17-cv-00050-DLC-JCL Document 120 Filed 11/28/18 Page 16 of 16



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(d)(2)(E) of the Montana Federal Local Rules of

Procedure, I certify that the foregoing document is printed with a proportionately

spaced Times New Roman text typeface of 14 points; is double spaced; and the

word count calculated by Microsoft Word 2018 for Mac is 3,171 excluding caption

and certificate of compliance.

      Dated this 28th day of November, 2018, 2018.

                                 Morrison Sherwood Wilson Deola, PLLP
                                 Southern Poverty Law Center

                                 By:   /s/ John M. Morrison
                                       John M. Morrison
                                       Morris Dees*
                                       J. Richard Cohen*
                                       David C. Dinielli*
                                       Jim Knoepp*
                                       Attorneys for Plaintiff




                                                                                     16
